                                                                                         FILED

                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division
                                                                                  CLERK. US DISTRICT COURT
                                                                                         NQf'POLK, VA


CLAYTON GEORGE SMITH,

                       Petitioner,

V.                                                            ACTION N0.2:19CV72


HAROLD W.CLARKE, Director, the
Virginia Department of Corrections,

                       Respondent.


                                         FINAL ORDER




        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C.§ 2254 filed

by counsel for Petitioner, Clayton George Smith ("Smith" or "Petitioner"). The petition alleges

violation offederal rights pertaining to Smith's convictions ofarmed common law burglary,robbery,

aggravated malicious wounding, use ofa firearm in the commission ofa felony and conspiracy in the

Circuit Court of Stafford County Circuit Court. As a result ofthe convictions, Smith was sentenced

to serve 93 years in prison.'

        The matter was referred to a United States Magistrate Judge for report and recommendation

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

United States District Court for the Eastern District of Virginia. The Report and Recommendation

filed November 14,2019 recommends dismissal ofSmith's petition with prejudice. Each party was



'Petitioner also pled guilty to a driving with a suspended license, third or subsequent offense, for
which he was sentenced to 90 days in jail.

                                                  1
advised of his right to file written objections to the findings and recommendations made by the

Magistrate Judge. On November 27, 2019, the court received Objections to the Report and

Recommendation filed by Smith's counsel.

       The court, having reviewed the record and examined the objections filed by Petitioner to the

Report and Recommendation, and having made ^ novo findings with respect to the portions

objected to, does hereby adopt and approve the findings and recommendations set forth in the Report

and Recommendation filed November 14, 2019. It is, therefore, ORDERED that Respondent's

Motion to Dismiss (ECF No. 8) be GRANTED and the Petitioner's petition (ECF No. 1) be

DENIED and DISMISSED with prejudice.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure, the Court hereby

GRANTS a certificate of appealability as to this Order on the basis of Petitioner's claim that the

state court improperly admitted Petitioner's incriminating statements made to law enforcement in

violation of Miranda v. Arizona. 384 U.S. 436(1966). The Court grants no such certificate as to

Petitioner's claim that he received ineffective assistance of counsel, finding that Petitioner has not

made a "substantial showing ofthe denial ofa constitutional right." 28 U.S.C. § 2253(c); see Rules

Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. CockrelL 537 U.S. 322, 335-38 (2003);

Slack V. McDaniel. 529 U.S. 473,483-85 (2000).

       Petitioner is ADVISED that because a certificate ofappealability is denied by this Court as to

his ineffective assistance ofcounsel claim, he may seek a certificate from the United States Court of

Appeals for the Fourth Circuit. Fed. Rule App. Proc. 22(b); Rules Gov.§ 2254 Cases in U.S. Dist.

Cts. 11(a). If Petitioner intends to seek a certificate of appealability from the Fourth Circuit on

his ineffective assistance of counsel claim, he must do so within thirty(30)days from the date
of this Order. Petitioner may seek such a certificate by filing a written notice of appeal with

the Clerk of the United States District Court, United States Courthouse,600 Granby Street,

Norfolk, Virginia 23510.

          The Clerk is directed to provide an electronic copy of this Final Order to all counsel of

record.


                                                 KbbCTL G. Donin
                                                                   tesBistrict Judse


                                              ROBERT G. OPUMAR
                                               UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
